Citation Nr: 0504510	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the initial 20 percent rating assigned for 
degenerative disc disease, lumbar spine, with right leg 
involvement.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1984, and from October 1986 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In that rating decision, the RO 
granted service connection and assigned a disability rating 
of 20 percent for degenerative disc disease, lumbar spine, 
with right leg involvement, effective from November 1, 2001.  
The veteran perfected an appeal as to the assigned rating.
   

FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's service-connected degenerative disc 
disease, lumbar spine, with right leg involvement, is 
presently manifested by no more than moderate limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction; and is without evidence of listing of the whole 
spine to the opposite side with a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, abnormal mobility on forced motion, moderately 
severe, severe, or pronounced intervertebral disc syndrome, 
chronic neurologic disability manifestations, or 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within the previous 12 month period.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for degenerative disc disease, lumbar spine, with 
right leg involvement, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002), Diagnostic 
Codes 5003, 5292, 5293, 5295 (effective prior to September 
26, 2003), and Diagnostic Codes 5003, 5237, 5243 (effective 
from September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in December 2002, and in the 
statement of the case and supplemental statement of the case.  
He was informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In August 
2003 and April 2004 the case was readjudicated, satisfying 
the timing requirements of the VCAA.  The record reflects 
that the RO has made reasonable efforts to obtain relevant 
medical evidence adequately identified by the appellant in 
support of his claim.  The veteran was afforded appropriate 
examination.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.

II.  Factual Background

Service medical records reflect long-term treatment for low 
back symptomatology including chronic low back pain with 
radiculopathy.  Within the last year of service, these 
records reflect that the veteran was status post re-
exploration right L5-S1, discectomy, L5-S1, PLIF (posterior 
lumbar interbody fusion, L5-S1, fusion with pedicle screws 
and autograft crest, allograft in October 2001.  

An October 2001 report of X-ray examination of the lumbar 
spine contains an impression (in comparison to a prior study 
in July 2001), of an interval formation of L5 posterior spine 
resection with placement of interpeduncular screws within the 
L5 and S1 vertebral body.  There was interval placement of a 
spacer in the L5-S1 intervertebral disc, as well as bone 
fragments superimposed over the L5 transverse processes.  The 
alignment of the lumbar spine was otherwise normal. 

A December 2001 treatment report shows that the examiner 
noted that symptoms were improving: low back pain, L/P pain, 
and right lower extremity were all improved.  Sitting was 
improving.  The impression was that the veteran was doing 
well.

Physical profile serial reports dated in December 2001, and 
January and April 2002, show that the veteran was restricted 
to performing physical activities as tolerated.  He was also 
not to lift more than 20 pounds; and was to do no marching or 
pushups or body armor, and was to do sitting and standing as 
tolerated.  

When seen in April 2002, the examiner found that low back 
pain had improved significantly since February, and the 
veteran had leg pain only with sitting.  At that time he was 
on medication for symptoms.

The report of a February 2003 VA examination of the spine 
shows that the veteran reported a history of three prior 
surgical procedures.  Two of these were lumbar discectomies 
and the third, most recent, was a lumbar fusion in October 
2002.  The veteran reported complaints that he continued to 
have chronic low back pain, worsened with increased levels of 
physical activity.  He described pain out at the back, and 
into the right leg, and down to the foot.  He described 
numbness and pain at the right lateral thigh region.  He 
reported that he had no loss of bowel or bladder control.

On examination of the back, the veteran was able to stand 
erect.  He had a well-healed surgical scar.  There was no 
visible or palpable spasm noted, but there was some 
tenderness to palpation on the left paravertebral region of 
the lower lumbar area.  On range of motion testing, the 
veteran had 60 degrees of flexion, 25 degrees of extension.  
He had 25 degrees of right and left lateral bending with 
increased pain on motion.  

On neurological evaluation of the lower extremities, no focal 
strength deficits were noted.  The veteran could heel and toe 
walk, although he had complaints of back pain with heel 
walking.  He could squat and rise again.  Reflexes were 
intact in the knees.  Ankle jerks were absent bilaterally.  
Sensation to light touch was intact over the lower aspect of 
the legs and feet.  There was some slightly decreased 
sensation to light touch over the lateral aspect of the right 
thigh compared to the left.  On supine straight leg raising, 
the veteran had a back pain, as well as pain into the right 
posterior thigh region with elevation of the right leg.  
Elevation of the left leg caused back pain only.  

The examination report concluded with an impression of 
service-connected degenerative disc disease of lumbar spine 
with right leg involvement; status post lumbar laminectomy 
and discectomy times two; status post lumbar fusion.  

The examiner commented as follows with respect to DeLuca 
provisions.  The examiner opined that there was pain on range 
of motion testing as indicated.  The examiner opined that 
certainly, it is conceivable that pain could further limit 
function during flare-ups or with increased use as described.  
In that connection, the examiner opined that it is not 
feasible, however, to attempt to express any of these in 
terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical certainty.

III. Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

In the November 2002 rating decision which the veteran 
appealed, the RO initially evaluated the veteran's service-
connected lumbar spine disability as 20 percent disabling, 
effective from November 1, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). VA's General Counsel, in a precedent opinion, held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The veteran was notified of the revisions in the statement of 
the case and supplemental statement of the case.  

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  For lumbosacral 
strain ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5295 
(effective before September 23, 2002).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

In this case, based upon the rating criteria effective prior 
to September 23, 2002, a rating in excess of 20 percent for 
intervertebral disc syndrome under Diagnostic Code 5293 
requires a severe disability with recurring attacks and 
intermittent relief or a pronounced disability with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Such findings, including as a result of pain and dysfunction, 
are not shown by the competent evidence of record.

Indeed, the February 2002 VA examiner noted that there was no 
palpable spasm and some tenderness on palpation on the left 
paravertebral region of the lower lumbar region.  No focal 
strength deficits were noted on neurological evaluation of 
the lower extremities.  Sensation to light touch was intact 
over the lower aspect of the legs and feet, and there was 
only some slightly decreased sensation to light touch over 
the lateral aspect of the right thigh as compared to the 
left.  On straight leg raising on the right, there was pain 
into the right posterior thigh.  However, none of the 
foregoing, warrants an evaluation in excess of 20 percent 
under the criteria of Diagnostic Code 5293 prior to September 
23, 2002.

Based upon the September 23, 2002, Diagnostic Code 5293 
revisions and the September 26, 2003, revisions for the 
reclassified Diagnostic Code 5243 a rating in excess of 20 
percent for intervertebral disc syndrome requires evidence of 
incapacitating episodes of a total duration of at least four 
weeks during the past 12 months or combined separate 
evaluations of the chronic orthopedic and neurological 
manifestations due to this disorder.  The evidence of record 
does not indicate that the veteran has experienced any 
incapacitating episodes as defined by VA regulations.  
Further, based upon the medical findings of the February 2003 
VA examination, he has no chronic neurological 
manifestations.  Therefore, the Board finds entitlement to a 
higher, "staged," or separate rating under the applicable 
criteria for intervertebral disc syndrome is not warranted.

Also, based upon the rating criteria effective prior to 
September 26, 2003, a rating in excess of 20 percent for 
lumbosacral strain (Diagnostic Code 5295) or limited lumbar 
spine motion (Diagnostic Code 5292) requires evidence of 
severe limitation of motion of the lumbar spine or listing of 
the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Consideration of a higher rating based upon functional loss 
due to pain on use or due to flare-ups is also required.

The medical evidence in this case shows that during the 
February 2003 examination, range of motion studies revealed 
forward flexion to 60 degrees and extension to 25 degrees.  
Also, lateral bending was to 25 degrees, bilaterally, with 
increased pain on motion.  The examiner at that time 
commented that there was pain on range of motion testing as 
indicated (only on lateral bending), and certainly, it is 
conceivable that pain could further limit function during 
flare-ups or with increased use as described, but, it is not 
feasible to attempt to express any of these in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.

In light of the evidence of record the Board finds the 
veteran's service-connected disability was not manifested by 
severe limited lumbar spine motion, including as a result of 
pain or dysfunction.  There is also no evidence of a listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or abnormal mobility on forced motion.   
Therefore, the Board finds entitlement to a higher, "staged," 
or separate schedular rating under the alternative rating 
criteria effective prior to September 26, 2003, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5286, 
5289, 5292, 5295 (effective before September 26, 2003).

Effective after September 26, 2003, a rating in excess of 20 
percent for lumbosacral strain or limited lumbar spine motion 
requires ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  The revised regulations also provide, in essence, that 
the ratings include consideration of symptoms of pain, 
stiffness, or aching in the area of the spine.  The evidence 
of record does not show, nor does the veteran allege, that 
his spine is ankylosed.  Recent range of motion studies show 
forward flexion to 60 degrees.  Therefore, the Board finds 
entitlement to a higher, "staged," or separate schedular 
rating under the alternative rating criteria after September 
26, 2003, for the veteran's service-connected lumbar spine 
disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5237 (effective from September 26, 2003).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The February 2003 
examination findings persuasively demonstrate the schedular 
rating is adequate in this case.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease, lumbar spine, with 
right leg involvement, is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


